DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
This application is in condition for allowance except for the following formal matters:
	Claim Objections
Claims 43-55 are objected to because of the following informalities:
Claim 43-55 are objected to because there is no proper antecedent basis for “said sheet” (claim 43, line 2), “the steps” (claim 43, line 3), “the sheet” (claim 43, line 5, claims 45, 50 and 53, line 3), “the series of batch markings” (claim 43, lines 7 and claim 45, lines 1, 2), “the first batch marking” (claim 44, line 3), “the last batch marking” (claim 44, line 4) and “the batch markings” (claim 55). Appropriate correction is required. 
	
	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 43 is that the prior art of record does not teach a method for marking batches in a continuously produced sheet corresponding to different batches of raw elastomeric material comprising the steps of providing the sheet with a series of different batch markings, the series of batch markings are provided intermittently at a regular interval along the longitudinal direction of the continuous sheet and providing a start or end marking indicating the start or end in response to a switchover to a new batch of raw elastomeric material as argued by applicant (Remarks, page 7, third paragraph).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knysh et al. and Matsuoka et al. disclose art in a marking system for marking of different types of workpieces or tags or different kind of printed matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853